UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2514



DEBORAH D. HARDEN,

                                              Plaintiff - Appellant,

          versus


OCONEE COUNTY; OCONEE COUNTY ASSESSORS OFFICE;
OCONEE COUNTY HUMAN RESOURCES OFFICE; OCONEE
COUNTY SUPERVISOR,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry F. Floyd, District Judge. (CA-
03-4114-8-26-B1)


Submitted:   March 30, 2005                 Decided:   April 14, 2005


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Deborah D. Harden, Appellant Pro Se. James William Logan, Jr.,
LOGAN, JOLLY & SMITH, LLP, Anderson, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Deborah D. Harden seeks to appeal the district court’s

order denying Defendants’ motion to dismiss one claim, granting

Harden leave to amend another claim, and recommitting the matter to

the magistrate judge.       This court may exercise jurisdiction only

over    final    orders,   28     U.S.C.   §   1291   (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).      The order Harden seeks to appeal is neither a final

order   nor     an   appealable    interlocutory      or   collateral    order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 2 -